Exhibit 10.46

 

SCHEDULE A

 

SUPPLEMENTAL CONFIRMATION

 

To:

The Cheesecake Factory Incorporated

26901 Malibu Hills Road
Calabasas Hills, California 91301

 

 

From:

Goldman, Sachs & Co.

 

 

Subject:

Collared Accelerated Stock Buyback

 

 

Ref. No:

[Insert Reference No.]

 

 

Date:

February 27, 2014

 

--------------------------------------------------------------------------------

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and The Cheesecake Factory Incorporated (“Counterparty”) (together,
the “Contracting Parties”) on the Trade Date specified below.  This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

 

1.                                      This Supplemental Confirmation
supplements, forms part of, and is subject to the Master Confirmation dated as
of February 27, 2014 (the “Master Confirmation”) between the Contracting
Parties, as amended and supplemented from time to time.  All provisions
contained in the Master Confirmation govern this Supplemental Confirmation
except as expressly modified below.

 

2.                                      The terms of the Transaction to which
this Supplemental Confirmation relates are as follows:

 

Trade Date:

February 27, 2014

 

 

Forward Price Adjustment Amount:

USD [   ]

 

 

Hedge Period Start Date:

[   ]

 

 

Hedge Period End Date:

[   ]

 

 

Calculation Period Start Date:

March 4, 2014

 

 

Scheduled Termination Date:

September 4, 2014

 

 

First Acceleration Date:

[   ]

 

 

Prepayment Amount:

USD 75,000,000

 

 

Prepayment Date:

March 7, 2014

 

 

Initial Shares:

[    ] Shares; provided that if, in connection with the Transaction, GS&Co. is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that GS&Co. is able to so borrow or otherwise acquire.

 

A-1

--------------------------------------------------------------------------------


 

Initial Share Delivery Date:

March 7, 2014

 

 

Minimum Shares:

As set forth in the Trade Notification, to be a number of Shares equal to
(a) the Prepayment Amount divided by (b) [   ] of the Hedge Period Reference
Price.

 

 

Maximum Shares:

As set forth in the Trade Notification, to be a number of Shares equal to
(a) the Prepayment Amount divided by (b) [   ] of the Hedge Period Reference
Price.

 

 

Ordinary Dividend Amount:

For any calendar quarter, USD 0.14

 

 

Scheduled Ex-Dividend Dates:

May 5, 2014; August 4, 2014

 

 

Additional Relevant Days:

The 9 Exchange Business Days immediately following the Calculation Period.

 

3.                                      Counterparty represents and warrants to
GS&Co. that neither it nor any “affiliated purchaser” (as defined in Rule 10b-18
under the Exchange Act) has made any purchases of blocks pursuant to the proviso
in Rule 10b-18(b)(4) under the Exchange Act during either (i) the four full
calendar weeks immediately preceding the Trade Date or (ii) during the calendar
week in which the Trade Date occurs.

 

4.                                      Counterparty agrees and acknowledges
that, to the extent any purchases pursuant to the Stock Purchase Agreement dated
as of October 28, 2013 between GS&Co. and Counterparty occur during the tenor of
the Transaction (including, without limitation, during any Hedge Period,
Calculation Period or Settlement Valuation Period), the second sentence of
Section 3 of the Stock Purchase Agreement shall be deemed to include the
following proviso: “; provided that, Broker and its affiliates shall not be
responsible for any failure to comply with paragraph (b)(3) of Rule 10b-18 to
the extent any transaction that was executed (or deemed to be executed) by or on
behalf of Purchaser or an affiliated purchaser pursuant to a separate agreement
(including, without limitation, the accelerated stock buyback transaction
entered into between Broker and Purchaser on February 27, 2014) is not deemed to
be an “independent bid” or an “independent transaction” for purposes of
paragraph (b)(3) of Rule 10b-18.”

 

5.                                      This Supplemental Confirmation may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Supplemental
Confirmation by signing and delivering one or more counterparts.

 

A-2

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

 

 

 

 

Yours sincerely,

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

 

Agreed and Accepted By:

 

 

 

THE CHEESECAKE FACTORY INCORPORATED

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------


 

SCHEDULE B

 

TRADE NOTIFICATION

 

To:

The Cheesecake Factory Incorporated
26901 Malibu Hills Road
Calabasas Hills, California 91301

 

 

From:

Goldman, Sachs & Co.

 

 

Subject:

Collared Accelerated Stock Buyback

 

 

Ref. No:

[Insert Reference No.]

 

 

Date:

[Insert Date]

 

--------------------------------------------------------------------------------

 

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and The
Cheesecake Factory Incorporated (“Counterparty”) (together, the “Contracting
Parties”) bearing the trade reference number set forth above.

 

This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of February 27, 2014 (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time.  The Supplemental Confirmation is subject to the Master
Confirmation dated as of February 27, 2014 (the “Master Confirmation”) between
the Contracting Parties, as amended and supplemented from time to time.

 

Hedge Completion Date:

[        ]

 

 

Hedge Period Reference Price:

USD [        ]

 

 

Minimum Shares:

[    ]

 

 

Maximum Shares:

[    ]

 

 

 

 

Yours sincerely,

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

By:

 

 

 

Authorized Signatory

 

B-1

--------------------------------------------------------------------------------


 

ANNEX A

 

COUNTERPARTY SETTLEMENT PROVISIONS

 

1.                                      The following Counterparty Settlement
Provisions shall apply to the extent indicated under the Master Confirmation:

 

Settlement Currency:

USD

 

 

Settlement Method Election:

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

 

 

Electing Party:

Counterparty

 

 

Settlement Method Election Date:

The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the relevant Accelerated Termination Date (in
which case the election under Section 7.1 of the Equity Definitions shall be
made no later than 10 minutes prior to the open of trading on the Exchange on
such second Exchange Business Day), as the case may be.

 

 

Default Settlement Method:

Cash Settlement

 

 

Forward Cash Settlement Amount:

The Number of Shares to be Delivered multiplied by the Settlement Price.

Settlement Price:

The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.

 

 

Settlement Valuation Period:

A number of Scheduled Trading Days selected by GS&Co. in good faith and in a
commercially reasonable manner, based on the number of Scheduled Trading Dates
that would be appropriate to unwind a commercially reasonable hedge position,
beginning on:

 

 

 

(i)                                     if no Partial Accelerations occur in
connection with the relevant Transaction, the Scheduled Trading Day immediately
following the earlier of (a) the Scheduled Termination Date or (b) the Exchange
Business Day immediately following the Termination Date, or

 

1

--------------------------------------------------------------------------------


 

 

(ii)                                  if any Partial Acceleration occurs in
connection with the relevant Transaction, the Scheduled Trading Day immediately
following the earlier of (a) the Scheduled Termination Date or (b) as selected
by GS&Co. in its sole discretion, either the Exchange Business Day immediately
following the Termination Date corresponding to the last Partial Acceleration
under the relevant Transaction or the Termination Date corresponding to such
Partial Acceleration.

 

 

Cash Settlement:

If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 

 

Cash Settlement Payment Date:

The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

Net Share Settlement Procedures:

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2.                                      Net Share Settlement shall be made by
delivery on the Cash Settlement Payment Date of a number of Shares satisfying
the conditions set forth in paragraph 3 below (the “Registered Settlement
Shares”), or a number of Shares not satisfying such conditions (the
“Unregistered Settlement Shares”), in either case with a value equal to the
absolute value of the Forward Cash Settlement Amount, with such Shares’ value
based on the value thereof to GS&Co. (which value shall, in the case of
Unregistered Settlement Shares, take into account a commercially reasonable
illiquidity discount), in each case as determined by the Calculation Agent.

 

3.                                      Counterparty may only deliver Registered
Settlement Shares pursuant to paragraph 2 above if:

 

(a)                                 a registration statement covering public
resale of the Registered Settlement Shares by GS&Co. (the “Registration
Statement”) shall have been filed with the Securities and Exchange Commission
under the Securities Act and been declared or otherwise become effective on or
prior to the date of delivery, and no stop order shall be in effect with respect
to the Registration Statement; a printed prospectus relating to the Registered
Settlement Shares (including any prospectus supplement thereto, the
“Prospectus”) shall have been delivered to GS&Co., in such quantities as GS&Co.
shall reasonably have requested, on or prior to the date of delivery;

 

(b)                                 the form and content of the Registration
Statement and the Prospectus (including, without limitation, any sections
describing the plan of distribution) shall be satisfactory to GS&Co.;

 

(c)                                  as of or prior to the date of delivery,
GS&Co. and its agents shall have been afforded a reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for underwritten offerings of equity securities and the results of such
investigation are satisfactory to GS&Co., in its discretion; and

 

(d)                                 as of the date of delivery, an agreement
(the “Underwriting Agreement”) shall have been entered into with GS&Co. in
connection with the public resale of the Registered Settlement Shares by GS&Co.
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance satisfactory to GS&Co.,
which Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, GS&Co. and its affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters.

 

2

--------------------------------------------------------------------------------


 

4.                                      If Counterparty delivers Unregistered
Settlement Shares pursuant to paragraph 2 above:

 

(a)                                 all Unregistered Settlement Shares shall be
delivered to GS&Co. (or any affiliate of GS&Co. designated by GS&Co.) pursuant
to the exemption from the registration requirements of the Securities Act
provided by Section 4(a)(2) thereof;

 

(b)                                 as of or prior to the date of delivery,
GS&Co. and any potential purchaser of any such shares from GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) identified by GS&Co. shall be afforded
a commercially reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for private placements of equity
securities (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them);

 

(c)                                  as of the date of delivery, Counterparty
shall enter into an agreement (a “Private Placement Agreement”) with GS&Co. (or
any affiliate of GS&Co. designated by GS&Co.) in connection with the private
placement of such shares by Counterparty to GS&Co. (or any such affiliate) and
the private resale of such shares by GS&Co. (or any such affiliate),
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to GS&Co., which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
GS&Co. and its affiliates and the provision of customary opinions, accountants’
comfort letters and lawyers’ negative assurance letters, and shall provide for
the payment by Counterparty of all fees and expenses in connection with such
resale, including all fees and expenses of counsel for GS&Co. (which fees and
expenses may be paid in cash or Shares at Counterparty’s election; in the event
payment is in Shares, the absolute value of the Forward Cash Settlement Amount
shall be increased by the amount of such fees and expenses for purposes of this
Annex A), and shall contain representations, warranties, covenants and
agreements of Counterparty reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales; and

 

(d)                                 in connection with the private placement of
such shares by Counterparty to GS&Co. (or any such affiliate) and the private
resale of such shares by GS&Co. (or any such affiliate), Counterparty shall, if
so requested by GS&Co., prepare, in cooperation with GS&Co., a private placement
memorandum in form and substance reasonably satisfactory to GS&Co.

 

5.                                      GS&Co., itself or through an affiliate
(the “Selling Agent”) or any underwriter(s), will sell all, or such lesser
portion as may be required hereunder, of the Registered Settlement Shares or
Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to GS&Co. pursuant
to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by GS&Co., is equal to the absolute
value of the Forward Cash Settlement Amount (such date, the “Final Resale
Date”).  If the proceeds of any sale(s) made by GS&Co., the Selling Agent or any
underwriter(s), net of any fees and commissions (including, without limitation,
underwriting or placement fees) customary for similar transactions under the
circumstances at the time of the offering, together with carrying charges and
expenses incurred in connection with the offer and sale of the Shares
(including, but without limitation to, the covering of any over-allotment or
short position (syndicate or otherwise)) (the “Net Proceeds”) exceed the
absolute value of the Forward Cash Settlement Amount, GS&Co. will refund, in
USD, such excess to Counterparty on the date that is three (3) Currency Business
Days following the Final Resale Date, and, if any portion of the Settlement
Shares remains unsold, GS&Co. shall return to Counterparty on that date such
unsold Shares.

 

3

--------------------------------------------------------------------------------


 

6.                                      If the Calculation Agent determines that
the Net Proceeds received from the sale of the Registered Settlement Shares or
Unregistered Settlement Shares or any Makewhole Shares, if any, pursuant to this
paragraph 6 are less than the absolute value of the Forward Cash Settlement
Amount (the amount in USD by which the Net Proceeds are less than the absolute
value of the Forward Cash Settlement Amount being the “Shortfall” and the date
on which such determination is made, the “Deficiency Determination Date”),
Counterparty shall on the Exchange Business Day next succeeding the Deficiency
Determination Date (the “Makewhole Notice Date”) deliver to GS&Co., through the
Selling Agent, a notice of Counterparty’s election that Counterparty shall
either (i) pay an amount in cash equal to the Shortfall on the day that is one
(1) Currency Business Day after the Makewhole Notice Date, or (ii) deliver
additional Shares.  If Counterparty elects to deliver to GS&Co. additional
Shares, then Counterparty shall deliver additional Shares in compliance with the
terms and conditions of paragraph 3 or paragraph 4 above, as the case may be
(the “Makewhole Shares”), on the first Clearance System Business Day which is
also an Exchange Business Day following the Makewhole Notice Date in such number
as the Calculation Agent reasonably believes would have a market value on that
Exchange Business Day equal to the Shortfall.  Such Makewhole Shares shall be
sold by GS&Co. in accordance with the provisions above; provided that if the sum
of the Net Proceeds from the sale of the originally delivered Shares and the Net
Proceeds from the sale of any Makewhole Shares is less than the absolute value
of the Forward Cash Settlement Amount then Counterparty shall, at its election,
either make such cash payment or deliver to GS&Co. further Makewhole Shares
until such Shortfall has been reduced to zero.

 

7.                                      Notwithstanding the foregoing, in no
event shall the aggregate number of Settlement Shares and Makewhole Shares be
greater than the Reserved Shares minus the amount of any Shares actually
delivered by Counterparty under any other Transaction(s) under this Master
Confirmation (the result of such calculation, the “Capped Number”). 
Counterparty represents and warrants (which shall be deemed to be repeated on
each day that a Transaction is outstanding) that the Capped Number is equal to
or less than the number of Shares determined according to the following formula:

 

A – B

 

Where             A = the number of authorized but unissued shares of the
Counterparty that are not reserved for future issuance on the date of the
determination of the Capped Number; and

 

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

 

“Reserved Shares” means initially, 4 million Shares.  The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

 

4

--------------------------------------------------------------------------------